 
 
I 
108th CONGRESS
2d Session
H. R. 3888 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2004 
Mr. Sanders (for himself, Mr. Mica, Mr. Taylor of Mississippi, Mr. Paul, Ms. Kaptur, Mr. Goode, Mr. DeFazio, Mr. Michaud, Mr. Owens, Mr. Serrano, Mr. Grijalva, Ms. Kilpatrick, Ms. Woolsey, Mr. Holden, Mr. Boucher, Mr. Kucinich, Mr. Stupak, Ms. Slaughter, Mr. McIntyre, Mr. Brown of Ohio, Mr. Olver, Mr. Stark, Mr. Pallone, Mr. Brady of Pennsylvania, Ms. Carson of Indiana, Mr. Nadler, Mr. Evans, Mr. Wexler, Mr. Green of Texas, Ms. Millender-McDonald, Ms. Corrine Brown of Florida, Ms. Norton, Mr. Lipinski, Mr. Peterson of Minnesota, Mr. Abercrombie, Mr. Kildee, Mr. Conyers, Mr. Payne, Ms. Schakowsky, Mr. Gutierrez, Mr. Ryan of Ohio, Mr. McGovern, Mr. Bishop of Georgia, Mr. Strickland, Mr. Wynn, Mr. Tierney, Mr. Hastings of Florida, Ms. Lee, Ms. Solis, Mr. Udall of New Mexico, Mr. Visclosky, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To prohibit business enterprises that lay-off a greater percentage of their United States workers than workers in other countries from receiving any Federal assistance, and for other purposes. 
 
 
1.General reporting requirements for receipt of federal assistance by business enterprises 
(a)Initial RequirementEach Federal department or agency that provides grants, loans, or loan guarantees to business enterprises after the date of the enactment of this Act shall require that, as condition of receipt of a grant, loan, or loan guarantee, a business enterprise shall provide to the department or agency on an annual basis for the duration of the grant, loan, or loan guarantee the following information: 
(1)The number of individuals employed by the business enterprise in the United States and its territories. 
(2)The number of individuals employed by the business enterprise outside the United States and its territories. 
(3)A description of the wages and benefits being provided to the employees of the business enterprise in the United States and its territories. 
(b)Subsequent RequirementBeginning 1 year after the date on which a Federal department or agency provides a grant, loan, or loan guarantee to a business enterprise after the date of the enactment of this Act, the department or agency shall require the business enterprise to provide to the department or agency on an annual basis for the duration of the grant, loan, or loan guarantee a written certification that contains the following information: 
(1)The percentage of the workforce of the business enterprise employed in the United States or its territories that has been laid off or induced to resign from the business enterprise during the preceding year. 
(2)The percentage of the total workforce of the business enterprise that has been laid off or induced to resign from the business enterprise during the preceding year.   
2.Prohibition on federal assistance to business enterprises that lay off a greater percentage of workers in the united states than in other countries Notwithstanding any other provision of law, if, in a written certification provided to a Federal department or agency by a business enterprise under section 1(b), the percentage described in section 1(b)(1) is greater than the percentage described in section 1(b)(2), then the business enterprise shall be ineligible for further assistance from the department or agency, and shall be ineligible for assistance from any other Federal department or agency, unless and until the business enterprise provides to the department or agency involved a new written certification which provides that the percentage of the workforce of the business enterprise employed in the United States or its territories is equal to or greater than such percentage for the year preceding the year for which the written certification under section 1(b) was provided. 
 
